DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Per Applicant’s response filed on 02/16/2022, claims 70-73 and 76-88 are pending; claims 70-73, 79, 82-83, 86-88 have been amended, and claims 1-69 and 74-75 have been cancelled.

Response to Amendment
Regarding the 35 USC 102 rejection based on Rezai et al. US 2008/0208305, the applicant’s arguments have been fully considered and are persuasive.

Allowable Subject Matter
Claims 70-73 and 76-88 are allowed. (Renumbered as claims 1-17.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The prior art references alone and in combination, fail to teach the apparatus and method recited in the current application comprising two implantable neural interfacing elements configured to be bilaterally implanted to be in signaling contact with at least one of: left CSC, left superior cervical ganglion or postganglionic branch, and at least one of right CSC, right superior cervical ganglion or postganglionic branch; the at least two implantable neural interfacing elements further configured to deliver independently selected electrical signals to said implantation site to cause improvements to increase sympathetic activity for ameliorating sleep apnea in the implanted subject.
Rezai et al. (US 20080208305, US 8229564, US 8155744) discloses a cuff/bracelet type implantable neurostimulator configured to be implanted around a nerve, the cuff electrode may contain one or more electrodes, each electrode can be independently selected to deliver an electrical stimulation to modulate the sympathetic activity of the implanted site tissue. Rezai does not disclose two implantable neural interfacing elements, and also does not disclose the bilaterally positioned electrodes of said two implantation neural interfacing elements as recited in at least the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
May 5, 2022